Citation Nr: 1022230	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss prior to November 27, 2007, and in excess of 20 percent 
thereafter, both on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a compensable rating for his 
bilateral hearing loss.  The Veteran subsequently initiated 
and perfected an appeal of this rating determination.  

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  A transcript of this 
hearing has been added to the record.  This appeal was 
subsequently presented to the Board in November 2007, at 
which time it was remanded for additional development.  The 
Board finds that the actions ordered within the November 2007 
remand have been accomplished by the agency of original 
jurisdiction.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Thereafter, this appeal was returned to the Board in October 
2008, at which time the Board denied schedular ratings in 
excess of 0 percent prior to November 27, 2007, and in excess 
of 10 percent thereafter.  The Board also remanded the issue 
of entitlement to an extraschedular rating for bilateral 
hearing loss back to the RO for referral to the Director of 
VA's Compensation and Pension Service (Director).  The Board 
finds that the actions ordered within the October 2008 rating 
decision have also been accomplished by the agency of 
original jurisdiction, and adjudication at this time is 
warranted.  Id.  

The Director awarded the Veteran a disability rating of 20 
percent on an extraschedular basis, effective November 27, 
2007.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has also sent a February 
2010 statement indicating he wished to continue his appeal.  
Consequently, this matter remains in appellate status.  

The Veteran also requested additional time to submit further 
evidence.  In June 2010, additional evidence was received, 
and the Veteran signed a statement waiving initial review by 
the RO.  Accordingly, the Board may proceed with the 
decision.  38 C.F.R. § 20.1304.  

With the evidence received in June 2010, the Veteran 
submitted a copy of a VA outpatient audiology treatment 
report for hearing aid evaluation dated in April 2010.  The 
Board recognizes that this examination does not comport with 
the regulatory requirements for an adequate VA examination 
for rating purposes.  38 C.F.R. § 4.85(a) (2009)(An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test).  This report is referred to the RO for any 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss has been shown to have 
resulted in marked interference with employment as of 
November 27, 2007.  


CONCLUSION OF LAW

A compensable rating prior to November 27, 2007, and in 
excess of 20 percent thereafter, both on an extraschedular 
basis, for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
October 2003, October 2005, April 2006, and February 2009 
letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claim on 
appeal.  Additionally, the April 2006 letter provided him 
with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as identified VA 
and non-VA medical records.  He has also been afforded VA 
medical examinations or opinions on several occasions, most 
recently in November 2007 and February 2009.  The Board notes 
that the VA examination reports contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and 
are adequate for purposes of this appeal.  In a February 2010 
statement, the Veteran requested a new audiology examination.  
The duty to assist does not require that a claim be remanded 
for a new examination solely because of the passage of time 
when an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  Accordingly, another examination is not 
deemed necessary.  

In April 2007, the Veteran was afforded the opportunity to 
testify before the undersigned Veterans Law Judge, seated at 
the RO.  In a January 2010 statement, the Veteran indicated 
he had additional evidence that he wished to submit to VA.  
As noted above, this evidence was received.  

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VA's 
notices or other development.  See Shinseki v. Sanders, 129 
U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  Thus, adjudication of 
his claim at this time is warranted.  

The Veteran seeks a compensable rating on an extraschedular 
basis for his bilateral hearing loss prior to November 27, 
2007, and in excess of 20 percent thereafter, also on an 
extraschedular basis.  As noted in the introduction, the 
Veteran has already been denied increased ratings on a 
schedular basis for this disability; however, the October 
2008 remand ordered the RO to obtain a VA medical opinion, 
and then refer the case to the Director, Compensation and 
Pension (C&P) Service, for extraschedular consideration under 
38 C.F.R. § 3.321.  Thus, this issue remains before the 
Board.  

Generally, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer a case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In the present case, referral for extraschedular 
consideration has in fact been afforded the Veteran, pursuant 
to the Board's October 2008 remand order.  The Veteran has 
argued, including in his written assertions and his testimony 
before the undersigned, that he experienced significant 
handicap in his occupation as a trial attorney due to his 
bilateral hearing loss, and the Board concluded the Veteran's 
circumstances were exceptional or unusual enough to warrant 
referral for extraschedular consideration.  His claim was 
thus first forwarded to a VA audiologist in February 2009, 
who reviewed the claims file and the Veteran's most recent VA 
audiometric testing, conducted in November 2007.  Based on 
this review, the audiologist concluded:

With this type and degree of hearing impairment, 
the Veteran would likely have difficulty 
localizing sounds and understanding speech in all 
situations, particularly in adverse listening 
environments such as a noisy room.  Therefore, it 
is my clinical opinion that this Veteran's 
hearing loss would [at] least as likely as not 
cause a marked interference with his employment 
as a trail attorney.  

The claims file, to include the audiologist's February 2009 
opinion, was then forwarded to the Director of C&P Service.  
In a November 2009 memorandum, the Director noted the 
Veteran's contentions that his bilateral hearing loss results 
in "great difficulties" in his occupation as a trial 
attorney, as well as in social situations.  Based on these 
assertions, as well as the February 2009 opinion that the 
Veteran's hearing loss resulted in "marked interference with 
his employment", the Director concluded an extraschedular 
disability rating was warranted and assigned a higher 
disability rating of 20 percent.  This award was made 
effective November 27, 2007, the date of a VA audiological 
examination which confirmed hearing loss which warranted a 
compensable rating of 10 percent on a schedular basis.  The 
Veteran has indicated he is not satisfied with that 
determination.  

Regarding extraschedular consideration, the Court has 
consistently held that the Board may not assign an 
extraschedular rating in the first instance.  See Floyd, 
supra.  However, the Court has also noted that "an extra-
schedular rating issue is always part of the same [increased 
rating] claim" and is not an independent issue from that of 
an increased rating.  Id. at 96.  Thus, the Board concludes 
it retains appellate jurisdiction over the present issue of 
entitlement to an increased rating on an extraschedular 
basis, and it may review the Director's extraschedular award.  
38 U.S.C.A. § 7104(a) (West 2002).  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
compensable rating on an extraschedular basis prior to 
November 27, 2007, and in excess of 20 percent thereafter.  
The Board notes first that at all periods during the pendency 
of this appeal, the Veteran has been employed.  He has 
continued to work as a practicing trial attorney, as he has 
done for many years, albeit with some degree of difficulty, 
according to his assertions and those provided in the lay 
statements that he submitted.  The evidence of record also 
does not indicate the Veteran's hearing loss significantly 
impairs his ability to live independently, and perform most 
tasks of daily living.  His hearing loss has not required any 
hospitalization, excessive or burdensome medical care, or 
similar impairment in daily life.  While his bilateral 
hearing loss does require the use of hearing aids 
bilaterally, these devices do not otherwise interfere with 
his daily functioning or impairment in any significant way.  
Despite the Veteran's recognized bilateral hearing loss, he 
has demonstrated adequate hearing on a functional basis; on 
VA examination in April 2003, his speech discrimination was 
100 percent in the right ear and 96 percent on the left, in 
January 2004, it was 100 percent on the right and 94 percent 
on the left, and in November 2005, it was 96 percent on the 
right and 88 percent on the left.  As the Board noted in 
October 2008, the Veteran's audiometric testing results prior 
to November 27, 2007 did not support a compensable schedular 
rating for bilateral hearing loss, and the Director noted 
within his November 2009 memorandum that hearing loss at a 
compensable level under the Rating Schedule was not present 
until November 27, 2007.  Thus, the Board finds the 
preponderance of the evidence is against a compensable rating 
on an extraschedular basis prior to November 27, 2007.  

On VA examination on November 27, 2007, the Veteran was noted 
to have further decline in his hearing acuity, resulting in 
diagnoses of mild to severe hearing loss on the right and 
severe to profound hearing loss on the left.  Nevertheless, 
his speech discrimination was 100 percent on the right and 96 
percent on the left.  The Veteran's audiometric test results 
were sufficient to warrant a schedular rating of 10 percent, 
which was subsequently granted the Veteran.  Additionally, 
because the VA examiner then found marked interference with 
the Veteran's employment as a trial attorney, the Director 
found an extraschedular rating of 20 percent was warranted, 
effective November 27, 2007.  The lay statements submitted on 
the Veteran's behalf also attest to some of the awkward or 
embarrassing results from his defective hearing.  The Board 
again notes that subsequent to November 27, 2007, the Veteran 
appears to remain both employed and living independently, 
without significant impairment resulting from his hearing 
loss in his ability to perform the activities of daily 
living.  During this time period, he again has not required, 
due solely to his hearing loss, hospitalization, frequent or 
burdensome medical care, or reduction in his daily normal 
activities.  Further, his speech discrimination on testing 
remains adequate/high.  Thus, the Board finds the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent on an extraschedular basis after 
November 27, 2007.  

In conclusion, the Board confirms the denial by the Director, 
Compensation and Pension Service, of a compensable rating on 
an extraschedular basis prior to November 27, 2007, and in 
excess of 20 percent thereafter.  As a preponderance of the 
evidence is against the award of increased extraschedular 
ratings in excess of those already awarded, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



ORDER

Entitlement to a compensable rating prior to November 27, 
2007, and in excess of 20 percent thereafter, both on an 
extraschedular basis, for bilateral hearing loss is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


